DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 01/31/2022.  Claims 
1-21 are pending.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
The applicant argues that Krishnan does not teach generating a complexity map based on the image.  The applicant argues that Krishnan does not teach complexity at all. The applicant argues that the positional mapping of Krishnan is not complexity.
In response to the arguments, the examiner respectfully disagrees.  The claim recites a complexity map and does not define or describe complexity.  Krishnan discloses a map determined from deduce mapping, with section mapping and in decoding the image would include computing the neighborhood mapping and the section mapping (paragraph 0043).  Also, Krishnan discloses that the mapping can be from pixel data of the sections (of the image) to determine and/or generate textures to In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) .  See MPEP 2111.  The examiner notes a typographical error in the heading of the rejection which did not include rejected claims 4 and 12 previously. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, 12, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan (US 2016/0012855).
Regarding Claim 1, 9 and 17, Krishnan discloses a system, a method and non-transitory machine readable storage medium comprising instructions that when executed by one or more processors of a machine, cause the machine to perform operations comprising
one or more processors (Figure 8, 812, Page 10, paragraph 0082, 0083, Figure 4, 412); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations (Figure 8, 812,814) comprising: 
accessing an image in which a first region adjoins a second region and in which the first region adjoins a third region that does not adjoin the second region (Page 2, paragraph 0027, Page 3, paragraph 0034); 
generating a complexity map based on the image (Figure 4, Page 4-5, paragraph 0043);
scaling the second and third regions that do not adjoin each other based on the complexity map generated based on the image (Page 3-5, paragraph 0036, 0043); and 
modifying the image on the basis of which the complexity map was generated by repositioning the scaled second region relative to the scaled third region (Page 5, paragraph 0046-0047).

Regarding Claims 7, 15 and 20, Krishnan discloses all the limitations of Claim 1, 1 and 17 respectively. Krishnan discloses the accessed image, the first region separates the second region from the third region; and in the modified image, the scaled second region adjoins the scaled third region (Page 5, paragraph 0043, 0046-0047).

Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 10, 11, 13, 14, 16, 18-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 28, 2022